LOHR, Justice,
specially concurring:
I concur in the decision of the majority that the rule should be discharged. The dissent advances compelling reasons why the defendant should be granted a free transcript to prepare a motion for new trial *821and I agree with almost all of Justice Quinn’s reasoning. I am ultimately persuaded, however, that where we have been supplied with neither the trial court’s order denying the requested relief nor the transcript on which that order was based the defendant has not carried his burden of proof. I am not prepared to speculate that the trial court had no supportable reason for denying the defendant’s motion for a free transcript and thus abused its discretion. Therefore, I agree that the rule should be discharged.
I am authorized to say that Justice ERICKSON joins me in this special concurrence.